Citation Nr: 1622609	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for frostbite of the right hand.

3. Entitlement to service connection for frostbite of the left hand.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a low back disability, to include lumbosacral disc bulge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1963, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied service connection for all issues currently on appeal.

In November 2013 and April 2014, the Board remanded the appeal to provide the Veteran with a hearing.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge presiding a hearing at the RO.  A transcript of that hearing is of record.

Except for the issue of service connection for tinnitus decided below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates the Veteran's tinnitus has existed since service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board further notes that in a recent decision, the Court of Appeals for Veterans Claims held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  In this regard, certain diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus has resulted from his in-service noise exposure and that his tinnitus, which began in service, has continued to the present day.  The Board agrees and finds that service connection for this disability is warranted.

Service treatment records are silent for any complaints of, treatment for, or diagnoses of tinnitus.  The Veteran's DD Form 214 reflects the Veteran's military occupational specialty was light weapons infantryman. 

A September 2003 private treatment record noted the Veteran's tinnitus.

In a November 2003 private medical record, the Veteran sought treatment for hearing loss and congestion.  He reported that he was exposed to noise in the military.  He stated that he had had tinnitus for many years which had recently increased but then improved after taking prednisone.  The physician assessed the Veteran with a viral infection of the inner ear which resulted in increased ringing in his ears.

At the September 2014 Board hearing, the Veteran testified that he was exposed to acoustic trauma in the military from weaponry discharge at firing ranges in basic training and advanced infantry training, and the Veterans Law Judge conceded such in-service noise exposure.  See Hearing Transcript, p. 5.  The Veteran also stated that his tinnitus began in service but that he never complained about it or sought medical treatment for it because such complaints were not part of the culture of the infantry or Special Forces.  Id. at p. 8-9.  The Veteran described his tinnitus as constant-both in service and after service-and very loud, further explaining that he has lived with the tinnitus on a "24/7" basis for about 50 years.  Id. at p.9.  After the Veteran was discharged from military service, he worked as an airline captain and did not disclose his tinnitus because he did not want to risk any negative impact that information would have on his job.  Id. at p. 11.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that tinnitus is capable of lay observation).

The Board finds no evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since service.  The Veteran has consistently reported that his tinnitus began in in service and that it has continued since then.  Thus, in light of the credibility of the Veteran's statements, coupled with the private medical reports noting his tinnitus, and the provisions of 38 C.F.R. §§ 3.307, 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Board finds that the Veteran should be provided with appropriate VA examinations to assess the nature and etiology of his claimed frostbite of the left and right hands, bilateral knee disability, and low back disability.  The Veteran alleges that he experiences numbness in both hands which he attributes to cold weather exposure during his service in Korea.  He asserts that he suffers from bilateral knee and back disabilities caused by the many parachute jumps he performed in service.  Service records appear to show that the Veteran performed several parachute jumps.  Additionally, the record reflects that the Veteran was diagnosed with severe right knee degenerative joint disease and post traumatic osteoarthritis of the left knee.  Private treatment records also show that the Veteran underwent total right knee arthroplasty in 2008 and that he previously underwent left knee medial collateral ligament (MCL) repair and subsequent total left knee arthroplasty.  At the hearing, the Veteran testified, albeit somewhat confusingly, that he both has and does not have arthritis of the back, that vertebrae in his low back had collapsed from trauma, and that he recently had a low back operation.  Hearing Transcript, p. 30.  Accordingly, under these circumstances, the Board finds that examination to obtain appropriate medical opinion is needed to resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Missing from the record is any documentation confirming the Veteran's service in Korea.  The Veteran's DD Form 214 shows that he had just over one year of overseas active duty service but does not reveal where that service occurred.  While the claims file contains various National Guard personnel records, there do not appear to be any service personnel records from the Veteran's period of active duty service.  At the hearing, the Veteran testified that he was in Camp Casey in Korea in December 1962 where he served in the 7th Infantry Division, 31st Infantry for about 13 months.  Hearing Transcript, p. 37.  He alleged that, as part of his duties, he walked guard duty, and that it was very cold during the winter.  Id.  On remand, the AOJ should take appropriate action to confirm the Veteran's service in Korea, including attempts to obtain military personnel records pertaining to his period of active duty service.  

While on remand, the AOJ should attempt to obtain all outstanding medical records, including VA or non-VA records.  Although the Veteran denied receipt of VA treatment during the September 2014 hearing, the AOJ should determine whether the Veteran has since sought any VA treatment and obtain those records.  Additionally, during the hearing, the Veteran testified that he would submit medical records from Dr. Slovkin, Dr. Kelly, and Dr, Hahn.  However, the claims file contains no medical records for these practitioners, and no records were received after the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claims that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  Attempts to obtain the following specific medical records should be made:  Dr. Slovkin, Dr. Kelly, and Dr. Hahn.

All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) 

2.  Take appropriate action to verify the Veteran's active duty service in Korea, to include obtaining his complete service personnel records and incorporating them into the claims file.

3.  After obtaining any outstanding treatment records and confirming the Veteran's service in Korea, afford the Veteran an appropriate VA examination to determine the nature and etiology of any claimed frostbite residuals of the right or left hand.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A)  Determine whether the Veteran has any right or left hand disability.

(B)  If any current disability of the right or left hand is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military service, to include cold weather the Veteran alleges that he was exposed to while he served in Korea.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any bilateral knee disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A)  Determine whether the Veteran has any bilateral knee disability, including osteoarthritis or degenerative joint disease.

(B)  If a current disability of either the left or right knee is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military active duty and ACDUTRA service, to include the Veteran's several, documented parachute jumps.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

5.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any low back disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A)  Determine whether the Veteran has a low back disability, including arthritis.

(B)  If a current disability of the low back is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military active duty and ACDUTRA service, to include the Veteran's several, documented parachute jumps.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


